Title: The Hague October 5. 1782. Saturday.
From: Adams, John
To: 


       In conference with the Grand Pensionary Bleiswick. He told me, it was determined to sign the Treaty of Commerce, on Monday next at Noon. That I should not find the Greffier Fagel for that being Saturday, he would spend it at his Country Seat and not come to Town. That the Revolution in the Crimea and the commotions among the Tartars would probably find Employment enough for Russia. That there were some Symptoms of Anglomanie, in Sweeden. That there was no News from Paris about Peace, that Mr. Brantzen had not, when the last Advices came away, had his first Audience, of the King.
       I went next to Mr. Fagels house, but the Answer was that on Saturdays the Greffier never came to Town.
       There is in the Rotterdamche Courant of to day the following Article from Philadelphia of the 7. August. Het is opmerldyk dat de Staaten Generaal, de Onafhanglykheit der Vereenigde Staaten, juist op den 19 April dezes Jaars erkend hebben, zynde die dag de zevende Verjaring van den Veldslag by Lexington, en dat deze zaak nog opmerklyker maakt is, dat de Eerste Memorie van den Heer Adams, die zulk een grooten Indruk op de Hollandsche Natie gemaakt heeft, gedagteekend is den 19 April 1781.
       
       Money of the Low countries
       The Florin = 2 Scallings & 6. Sols
       The Scalling = 7s. = 12s. 6d. of France.
       Crown = 9 Scallings = 5£: 12s: 6d. of France.
       17 Patars = 1 l.t. 12s. of France.
       The Plaquette = 6s: 3d.
       9 liards = 3s: 9d.
      